Exhibit 10.2
AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Amendment”)
is made and entered into this 14th day of January, 2011 by and among CAPITAL
BANK (the “Bank”), CAPITAL BANK CORPORATION (“CBC”) and B. Grant Yarber
(“Employee”). CBC, along with the Bank, sometimes collectively referred to
herein as the “Corporation”.
     WHEREAS, Employee is currently employed with the Corporation under an
Amended and Restated Employment Agreement dated September 17, 2008 (the
“Employment Agreement”), pursuant to which he currently serves as President and
Chief Executive Officer of the Corporation;
     WHEREAS, pursuant to the Investment Agreement dated November 3, 2010 among
North American Financial Holdings, Inc., CBC and the Bank (the “Investment
Agreement”), the Bank is permitted to enter into this Amendment with Employee to
provide for the amendment of the Employment Agreement in order for the
Employment Agreement to terminate on November 3, 2011; and
     WHEREAS, the parties to the Employment Agreement desire to amend the
Employment Agreement as provided in this Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Employment Agreement shall be amended as follows:
     1. NATURE OF EMPLOYMENT. The first sentence of Section 2 “Nature of
Employment” is deleted and the following sentences are inserted in lieu thereof:
“Term; Nature of Employment. Subject to the earlier termination provisions set
forth in Section 4, the term of this Agreement shall be for the period of time
commencing on September 17, 2008 and ending on November 3, 2011. Unless the term
of this Agreement is extended by a written amendment, this Agreement shall
terminate at the close of business on November 3, 2011 without any further
obligation of CBC or any of its affiliates under this Agreement. Following the
term of this Agreement, Employee shall be an at-will employee and shall be
eligible to receive separation benefits under any severance plan or policy
applicable to similarly situated senior executives of the Bank. Prior to the
Closing as defined in that certain Investment Agreement dated November 3, 2010
among North American Financial Holdings, Inc., CBC and the Bank, Employee shall
serve as President and Chief Executive Officer of CBC and the Bank
(collectively, the “Corporation”) and shall have such responsibilities and
authority as may be reasonably assigned to him by the Corporation. Immediately
following such Closing, Employee shall cease to serve as President and Chief
Executive Officer of the Corporation and shall serve as Market President for
North Carolina of the Bank directly reporting to the new Chief Executive Officer
of the Bank and shall have such responsibilities and authority as may be
reasonably assigned to him in this position by the new Chief Executive Officer
that are commensurate with Employee’s experience and education.”
     3. GOOD REASON. Section 4(d) is amended as follows:
          (a) the first sentence of Section 4(d) is deleted in its entirety and
the following sentence is inserted in lieu thereof:

 



--------------------------------------------------------------------------------



 



“For purposes of Sections 4(c) and 5(b)(ii), Good Reason shall mean the
occurrence of any of the following events or conditions without the Employee’s
prior written consent:”
(b) the following sentence shall be added as the final sentence of Section 4(d):
“Notwithstanding anything contained herein to the contrary, the change in
status, title, position, or responsibilities (including reporting
responsibilities) that is effected upon the Closing as described in Section 2
above, the assignment of duties and responsibilities to Employee consistent with
the position of Market President for North Carolina of the Bank in connection
with such change, and the removal of Employee from or failure to reappoint or
re-elect him to any position, status or title (including positions, titles and
responsibilities with any affiliate) as a result of such changes shall not
constitute Good Reason entitling Employee to terminate his employment and
receive payments and benefits pursuant to this Agreement.”
     4. CHANGE IN CONTROL DEFINITION. The following sentence shall be added as
the final sentence of Section 5(a):
“Notwithstanding anything to the contrary, in no event shall any of the events
or transactions set forth above constitute a Change in Control if the holders of
50% or more of the equity interests of the Parent (as defined below) immediately
prior to such event or transaction own, directly or indirectly, 50% or more of
the equity interests of the Corporation or its successor immediately following
such event or transaction. For purposes of the preceding sentence, the “Parent”
shall mean the ultimate person or group (each as such term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) that
together with their affiliates, directly or indirectly, owns or controls, by
share ownership, contract or otherwise, a majority of the equity interests of
the Corporation.”
     5. CHANGE IN CONTROL TERMINATION. The provisions of Section 5(b) “Change in
Control Termination” are amended as follows:
               (a) Section 5(b)(i) is deleted in its entirety and replaced with
the following Section 5(b)(i):
“(i) if during the then remaining term of this Agreement (as set forth in
Section 2) after the occurrence of a Change in Control, the Bank terminates
Employee’s employment for any reason other than Cause, Disability, or death; or”
               (b) Section 5(b)(ii) is deleted in its entirety and replaced with
the following Section 5(b)(ii):
“(ii) if during the then remaining term of this Agreement (as set forth in
Section 2) after the occurrence of a Change in Control, Employee terminates his
employment with the Bank for “Good Reason.” For purposes of this Section 5(b),
“Good Reason” shall have the definition set forth in Section 4(d), as amended.”
     6. COUNTERPARTS. This Amendment may be executed in counterparts, each of
which shall be an original, with the same effect as if the signatures affixed
thereto were upon the same instrument.

 



--------------------------------------------------------------------------------



 



     7. EFFECT OF AMENDMENT. Except as amended hereby, the Employment Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects by the parties to the Employment Agreement.
     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year set forth above.

             
Employee
      Capital Bank    
 
           
/s/ B. Grant Yarber
  By:   /s/ O. A. Keller, III    
 
B. Grant Yarber
     
 
O. A. Keller, III    
 
           
 
      Capital Bank Corporation    
 
           
 
  By:   /s/ O. A. Keller, III    
 
           
 
      O. A. Keller, III    

 